 
 
I 
108th CONGRESS
2d Session
H. R. 3701 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Andrews (for himself and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to extend the provisions governing nonimmigrant status for spouses and children of permanent resident aliens awaiting the availability of an immigrant visa, and for other purposes. 
 
 
1.NONIMMIGRANT STATUS FOR SPOUSES AND CHILDREN OF PERMANENT RESIDENTS AWAITING THE AVAILABILITY OF AN IMMIGRANT VISASection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended—
(1)by striking the date of the enactment of the Legal Immigration Family Equity Act, and inserting January 1, 2011,; and
(2)by striking 3 years each place such term appears and inserting 6 months.   
 
